              Case 2:21-cr-20432-DML-EAS ECF AUSA:
                                             No. 1, PageID.1
                                                     Eric Straus Filed 05/28/21   Page 1(313)
                                                                              Telephone:  of 9226-9648
AO 91 (Rev.      ) Criminal Complaint            Special Agent:          Todd Monfette (ATF)           Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan

United States of America
   v.                                                                                 Case: 2:21−mj−30258
LASAIL HAMILTON                                                                        To : Unassigned
                                                                                      Date : 5/28/2021
                                                                                      Description: CMP USA V SEALED
                                                                                      (kcm)




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                   July 18, 2020               in the county of            Macomb         in the
       Eastern           District of       Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. § 922(g)(1)                                   Felon in Possession of a Firearm




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                  Special Agent Todd Monfette, ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence



Date: May 28, 2021                                                                            Judge’s signature

City and state: Detroit, MI                                                    Hon. Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                            Printed name and title
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.2 Filed 05/28/21 Page 2 of 9




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

         I, Special Agent Todd Monfette, being first duly sworn, hereby depose and

state as follows:

                    INTRODUCTION & AGENT BACKGROUND

    1.     I make this affidavit from personal knowledge based on the following:

my participation in this investigation, including witnessing interviews by myself

and/or other law enforcement officers, communications with others who have

personal knowledge of the events and circumstances described herein, and

information gathered through my training and experience. The information

outlined below is for the limited purpose of obtaining a criminal complaint and an

arrest warrant. I have not set forth each and every fact I have learned in this

investigation.

    2.     I have been a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives, United States Department of Justice, assigned to the

Detroit Field Division since July 2017. I graduated from the Criminal Investigator

Training Program and the ATF Special Agent Basic Training Program at the Federal

Law Enforcement Training Center in Glynco, Georgia. During my employment

with ATF, I have conducted and/or participated in numerous criminal investigations

involving the possession and use of firearms, drug trafficking violations, and

criminal street gangs.
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.3 Filed 05/28/21 Page 3 of 9




                              PURPOSE OF AFFIDAVIT

   3.    The purpose of this affidavit is to establish probable cause that Lasail

HAMILTON a/k/a “Sail” (DOB XX/XX/1992) violated 18 U.S.C. § 922(g)(1)

(felon in possession of a firearm) on or about July 18, 2020, in the Eastern District

of Michigan.

   4.    In May of 2020, Affiant reviewed a Computerized Criminal History

(CCH) of HAMILTON, which revealed HAMILTON has been convicted of the

following felonies:

             04.15.2015 – Felony weapons – Firearms – Possession by felon to

             which HAMILTON was found guilty in the 16th Circuit Court,

             Macomb County, Michigan.

             04.15.2015 – Misdemeanor – Firearm-Discharge with injury or death

             to which HAMILTON was found guilty in the 16th Circuit Court,

             Macomb County, Michigan.

             06.09.2012 – Felony weapons – Carrying to which Hamilton pled

             guilty in the 16th Circuit Court, Macomb County, Michigan.

             11.20.2012 – Felony Home invasion to which HAMILTON pled

             guilty in the 16th Circuit Court, Macomb County, Michigan.




                                          2
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.4 Filed 05/28/21 Page 4 of 9




            11.20.2012 – Attempt – Misdemeanor – Police Officer –

            Assault/Resisting/Obstructing to which HAMILTON plead guilty in

            the 16th Circuit Court, Macomb County, Michigan.

            11.20.2012 – felony stolen property-receiving/concealing - $1000 or

            more but less than $20,000 to which LASAIL HAMILTON pled

            guilty in the 16th Circuit Court, Macomb County, Michigan.

                                PROBABLE CAUSE

   5.   In August 2020, Affiant reviewed the Facebook Profile associated with

Facebook ID “Sail Numbernine.” Affiant reviewed live videos, photographs,

images and videos posted by “Sail Numbernine.” Affiant compared the individual

depicted and held out as “Sail Numbernine” to image 1a, a Michigan Secretary of

State identification photograph of HAMILTON dated July 20, 2018. Affiant

identified HAMILTON as the individual depicted in the images and videos and

determined that he accessed and utilized the account.




                                         3
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.5 Filed 05/28/21 Page 5 of 9




                                         Image 1a

   6.   On July 18, 2020, Facebook user “Sail Numbernine” posted a video

depicting Lasail HAMILTON in possession of silver and black pistol, an unknown

amount of suspected United States currency while smoking suspected marijuana

(image 2a). The silver and black pistol is located in the belt line of HAMILTON’s

pants. The below is a screen capture from the video.




                                    Image 2a




                                         4
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.6 Filed 05/28/21 Page 6 of 9




   7.    On September 14, 2020, Facebook user “Sail Numbernine” posted a

photograph depicting a silver and black pistol and suspected united states currency

(image 3a). The photograph contains a suspected handgun with the caption and

date and time stamp of “Sail’s Monday, P.M. 01:55:04, Sep 14, 2020.” The pistol

depicted is believed to be the same one observed in the above mentioned Facebook

video posted on July 18, 2020.




                                     Image 3a

   8.    On September 25, 2020, your affiant obtained a federal search warrant for

HAMILTON’s residence located at 72 Orchard Street, Mount Clemens, MI signed

by the Honorable Elizabeth Stafford (18-50629-67).

                                         5
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.7 Filed 05/28/21 Page 7 of 9




   9.   On September 29, 2020, ATF special agents, along with officers from the

Detroit Police Department and Macomb County Sheriffs office, executed the

abovementioned federal search warrant at 72 Orchard Street, Mount Clemens, MI.

   10. Law enforcement found the following item:

            One (1) SCCY, model CPX-2, 9mm pistol, SN: 883810 was

            recovered in the basement bedroom of the residence (Image 4a),

            which was subsequently identified as HAMILTON’s bedroom

            (further described below).




                                    Image 4a



                                         6
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.8 Filed 05/28/21 Page 8 of 9




   11. During the above mentioned search warrant at 72 Orchard Street

Group Supervisor Joe Nether and Special Agent Marquis Shannon conducted

a recorded interview of Linda Hamilton. Linda Hamilton informed agents of

the following.

             Linda Hamilton stated Lasail HAMILTON was her grandson

             and resides with her at 72 Orchard Street in the basement.

             Linda Hamilton stated she does not own any firearms but Lasail

             HAMILTON did have a gun that he “hid” in the residence.

   12. Your affiant compared the above-mentioned Facebook video and

photograph depicting a black and silver pistol to the SCCY pistol recovered

from 72 Orchard street. Based upon your affiant’s experience, training and

knowledge of this case it is believed that the firearms are one in the same.

   13.   On May 28, 2021, your Affiant contacted Interstate Nexus Expert

ATF Special Agent Michael Jacobs. SA Jacobs advised, based upon the

description provided, without physically examining the firearm, that the

firearm is a firearm as defined under Title 18 United States Code, Section 921

and was manufactured outside of the state of Michigan after 1898, and

therefore the firearm had traveled in and affected interstate commerce.

                                     CONCLUSION




                                          7
  Case 2:21-cr-20432-DML-EAS ECF No. 1, PageID.9 Filed 05/28/21 Page 9 of 9




   14. Based upon the above information, probable cause exists to believe that

Lasail HAMILTON, a prior convicted felon, did knowingly and intentionally

possess a firearm, to wit: a SCCY, Model CPX-2, 9mm pistol, that firearm having

traveled in interstate commerce, in violation of 18 U.S.C. § 922(g)(1) (felon in

possession of a firearm). This violation occurred on or about July 18, 2020, in the

Eastern District of Michigan.




                                __________________________
                                Special Agent Todd Monfette
                                Bureau of Alcohol, Tobacco, Firearms and Explosives


Subscribed and sworn before me or
by reliable electronic means.




Honorable Curtis Ivy, Jr.
United States Magistrate Judge

Dated:       May 28, 2021




                                          8
